Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I in the reply filed on 6/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicants indicated claims 18-30 are directed towards non-elected claims and therefore deemed withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 , 10, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006100709, hereinafter JP 709 taken with US Patent 3874068 by Cook et al. alone or with US Patent 2344589 by Bogner et al.
Claim 8:  JP 709 discloses a method for pretinning a core wire for a guidewire having an elongate axis, comprising: placing solder within a crucible in a soldering block (figure 3 and 4 and accompanying text); melting the ball of solder to produce a molten ball of solder (0012); placing a quantity of flux in a reservoir (0015), inserting a first portion of the core wire in the flux (0015); then moving the first portion laterally in a first direction (Figure  and 4 and accompanying text); and inserting the first portion of the core wire into the molten ball of solder, while maintaining the core wire in a straight configuration with the elongate axis oriented horizontally (Figure 3 and 4 and accompanying text).  The solder can reasonably read on the term “solder ball” because the scope of this term is not defined by the specification to encompass only a full sphere and the upper part of the solder can be considered a ball.
JP 709 generally discloses applying a flux to the wire prior to laterally moving into the solder bath; however, fails to disclose the claimed method of flux in a lateral groove; however, Cook, also discloses soldering electrical connection using a solder bath (same as JP 709) and discloses pretreating with a flux by placing the flux in a reservoir and using at least some degree of capillary action to migrate the flux (due to surface tension and other adhesion forces) and then passing the substrate through a linear groove laterally and then through the solder bath (see e.g. Figure 4 and accompanying text).  Therefore, taking the references collectively, it would have been obvious one of ordinary skill in the art at the time of the invention to have modified JP 709 to use the flux pretreatment as suggested by Cook because JP 709 discloses using known pretreatment flux processes and Cook discloses a known pretreatment flux process prior to solder.
While the examiner maintains the position as set forth above, the examiner cites here Bogner which discloses a groove for receiving the substrate and discloses supplying the flux into the groove by using capillary action (Page 2, left column , lines 44-55).  And therefore taking the references collectively and all that is known to one of ordinary skill in the art it would have been obvious to have supplied the flux to the groove via capillary action as such is taught by Bogner as a known and suitable method of supply flux to a groove for a molten soldering process.   
Claim 10:  Cooks discloses maintaining the substrate in a grooved support on the first and second side of the crucible as claimed (Figure 4).
Claims 15-16:  JP 709 discloses the upper portion of the molten ball of solder is maintained in a stable position above the rim of the crucible by surface tension (see Figure 4) and inserting the core wire into this upper portion.
Claim 17:  Cooks discloses inserting between slots formed on opposite sides of the crucible and therefore using such would have been obvious as predictable (see Figure 4 and accompanying text).  Bogner discloses the groove that is located on either side of the solder and discloses the groove can be any necessary shape or size (page 2, lines 53-62) and therefore taking the references collectively it would have been obvious to have used this groove that has a slot on either side of the solder to reap the benefits of properly providing the substrate into the flux and solder. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 709 taken with Cook et al. and Bogner and further with US Patent 3799789 by Pierre-Louis et al.
JP 709 taken with Cook et al. discloses all that is taught above; however, fails to disclose lowering into the solder as claimed.  However, Bogner discloses the substrate can be moved downward to bring into groove to contact the solder and flux (page 2, right column, lines 50-55) where the groove is appropriate shaped.  Additionally, Pierre-Louis discloses tinning a wire using molten solder and discloses lowering the wire into the solder (Column 3, lines 18-30, Figure 4).  Therefore, taking the references collectively lowering the wire to dip into the molten solder while maintaining the wire horizontal would have been obvious to one of ordinary skill in the art because JP 709 discloses dipping a horizontal wire into molten solder, Bogner discloses  lowering the substrate into a groove for flux and soldering and Pierre-Louis discloses dipping a horizontally traveling wire into molten solder and predictably occur by lowering the wire into the molten solder.  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 709 taken with Cook et al. alone or with Bogner further with US Patent 5330801 by Monteiro et al.
JP 709 taken with Cook et al. alone or with Bogner discloses all that is taught above; however, fails to disclose the first and second direction as claimed such that the wire is immersed in flux and molten solder repeatedly.   However, Monteiro also discloses tinning a wire using molten solder and discloses moving the wire in first direction and opposite second direction into and out of the flux and solder (Column 3, line 50 to column 4, line 10) a plurality of times to provide desired corrosion protection.  Therefore, taking the references collectively it would have been obvious to have modified JP 709 in view of Cook et al. alone or with Bogner to move the wire in a first direction and opposite second directed and repeat the deposition of the flux and solder to reap the benefits of increasing the corrosion protection on the wire. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 709 taken with Cook et al. and Bogner and Monteiro and further with US Patent 3799789 by Pierre-Louis et al.
JP 709 taken with Cook et al., Bogner and Monteiro discloses all that is taught above; however, fails to disclose raising the wire from the solder as claimed.  However, Pierre-Louis discloses tinning a wire using molten solder and discloses raising the wire out of the solder (Column 3, lines 18-30, Figure 4).  Therefore, taking the references collectively raising the wire after coating from the molten solder while maintaining the wire horizontal would have been obvious to one of ordinary skill in the art because JP 709 discloses dipping and removing a horizontal wire into molten solder and Pierre-Louis discloses dipping and removing a horizontally traveling wire into molten solder and predictably occur by lowering and removing the wire into the molten solder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/Primary Examiner, Art Unit 1718